                  Case 1:18-cr-00375-VSB Document 141
                                                  140 Filed 07/31/20
                                                            07/27/20 Page 1 of 2




                                                    LAW OmCES OF

                                              JEFFREY LICHI'MAN
                                                   11 EAST   'A""   STREET

                                                        SUITE 501

                                               NEW YORI(, NEW YORK 10017

JEFFREY LICHTMAN                                 wwwJet'l'teytld1tmln.com                                         PH: ( 2a) '81-1001

JEFFREY EINHORN                                                                                                   FX: (212)   eel~ •••


JA.SON GOLDMAN


                                                     July 27, 2020

       BYECF
       Hon. Vernon S. Broderick                                                            7/31/2020
       United States District Judge                                          Mr. Orlean is ordered to surrender to his designated
       40 Foley Square                                                       facility on November 4, 2020 before 2 p.m.
       New York, New York 10007

                 Re: United States v. Ziskind. et al., 18 CR 375 (VSB)

       De!r Judge Broderick:

               I am writing on behalf of defendant Keith Orlean to respectfully request that the August
       4, 2020 deadline for Mr. Orlean to surrender and begin service of his sentence be extended by 90
       days in light of the ongoing public health emergency and the Bureau of Prison's failure to
       designate a facility as of yet for the defendant's incarceration. The government, by AUSA
       Andrew Thomas, has no objection to this application.

               By way of background, on September 26, 2019, Mr. Orlean pleaded guilty pursuant to a
       plea agreement to Counts One and Two of a four-count Indictment which charged him with
       Conspiracy to Commit Securities Fraud, in violation of IS U.S.c. § 371 (Count One), and
       Securities Fraud, in violation of 15 U.S.c. §§ 7Sj(b) & 7Sffand 17 CFR § 240.IOb-5 (Count
       Two). On February 12,2020, Your Honor sentenced Mr. Orlean to a period of32 months
       incarceration to be followed by three years of supervised release, and on March 13, 2020, the
       defendant' s Judgement of Conviction was filed via ECF.

                Mr. Orlean is 62 years old, and accordingly, finds himself at increased ri sk of death or
       severe complication should he become infected with COVID-19 merely by virtue of his age.'
       And because he has yet to be designated to a specific facility by the BOP, Mr. Orlean would
       likel y be brought by the U.S. Marshals Service to either the Metropolitan Correctional Center
       (MCC) or Metropolitan Detention Center (MDC) - which at present show a combined 13



            , See, CDC, Severe Outcomes Among Patients with Coronavirus Disease 2019
       (COVID-19) - United States, February 12- March 16,2020, available at: https:llwww.cdc.gov/
       mmwr/volumes/69/wr/mm6912e2.htm (last viewed July 27, 2020).
          Case 1:18-cr-00375-VSB Document 141
                                          140 Filed 07/31/20
                                                    07/27/20 Page 2 of 2



JEFFREY LICHTMAN
 Han. Vernon S. Broderick
 United States District Judge
 July 27, 2020
 Page 2

 infected inmates and five staff, indicating that conditions in these facilities are still potentially
 dangerous for Mr. Orlean. See BOP COVID-19 Cases, available at: https:l!www.bop.gov/
 coronavirusl (last viewed July 27, 2020). As Mr. Orlean has remained on bail since May 2018
 without incident, and coupled with the defendant's increased risk of infection and fatality due to
 his_advancing age and the BOP's failure to designate him, we respectfully request that Mr.
 Orlean's surrender date be extended by 90 days.

        Thank you for the Court's consideration of this application. I remain available for a
 teleconference should Your Honor deem it necessary.



                                                R~bm;"""

                                                 Jeffrey Lichtman


 cc:     Andrew Thomas, Esq.
         Robert Boone, Esq.
         Assistant United States Attorneys (by ecl)
